RESOLUCIÓN
Por la presente se enmienda el inciso (b) de la Regla 4 del Reglamento del Tribunal Supremo de Puerto Rico, 4 L.P.R.A. Ap. I-A, R. 4 (b), para que lea:

Regla U. Decisiones en los méritos

(b) Los jueces que intervengan en la decisión de un caso deberán indicar su posición dentro de veinte días de circu-lada una ponencia como sentencia o dentro de treinta días de circulada una ponencia como opinión. Cualquier juez que de-see expresar por escrito su criterio deberá notificarlo a los demás jueces dentro del término indicado y deberá circular su ponencia dentro de los treinta días siguientes. Este tér-mino podrá ser ampliado por el Tribunal, por causa justifi-cada. Una vez dicho juez exprese por escrito su criterio, los demás jueces deberán expresar su posición al respecto den-tro de cinco días de circulada dicha expresión escrita cuando la ponencia original se circuló como sentencia o diez días cuando la ponencia original se circuló como opinión.
Cuando un juez no se manifestare o no formulare su po-nencia dentro de los términos a que se refiere el párrafo anterior, se podrá certificar la decisión haciéndose constar su no intervención o su expresión si la hubiere hecho. No se podrá certificar ponencia alguna que no haya sido previa-mente circulada a todos los jueces por lo menos diez días antes de ser certificada, a menos que una mayoría así lo dis-*280ponga o que por la naturaleza urgente del asunto se prescin-da de dicho término, aunque no de la circulación.
El párrafo anterior no aplicará a las ponencias circuladas durante los últimos quince días del término de sesiones, en cuyo caso los términos antes prescritos comenzarán a contar desde el primer día hábil del próximo término de sesiones. En casos de ponencias circuladas durante el primer mes del término de sesiones, el término para devolver o indicar cri-terio será de cuarenta y cinco días.
Cuando se circulare una ponencia y ésta recibiere la con-formidad de todos los jueces, será certificada por el juez po-nente como la decisión del Tribunal. Cuando la ponencia cir-culada obtuviere la conformidad de una mayoría de los de-más jueces, por lo menos veinticuatro horas antes de certifi-carla como decisión del Tribunal, el juez ponente deberá no-tificar de su propósito de así hacerlo, informando a su vez la fecha de circulación de la ponencia, los nombres de aquellos jueces que se hubieren inhibido o no intervinieren, los que concurrieren y los que disintieren. Todas las ponencias sobre un caso o asunto se certificarán simultáneamente, excepto en las circunstancias indicadas en el siguiente párrafo. Al cer-tificarse una ponencia el juez ponente lo informará por es-crito a los demás jueces.

Los jueces sólo podrán reservarse el derecho a emitir una ponencia luego de que se haya certificado una decisión del Tribunal cuando, por la naturaleza del asunto envuelto, la mayoría del Tribunal haya decidido acortar los términos aquí establecidos. En estas circunstancias, el juez que se haya re-servado este derecho tendrá que circular su ponencia dentro del término de diez días contados a partir de la fecha en que notificó dicha reserva. Los otros jueces tendrán un término adicional de cinco días para expresar su posición sobre la ponencia descrita anteriormente. Concluidos estos términos se certificarán todas las ponencias o expresiones simultánea-mente y desde ese momento no se certificará ninguna otra ponencia o expresión sobre el caso.


El término ponencia incluye sentencias, opiniones, votos particulares o explicativos, así como cualquier otra expre-sión escrita de un juez.

Estas enmiendas tendrán vigencia inmediata.
*281Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Rebollo López emitió opinión disi-dente.
(Fdo.) Bruno Cortés Trigo Secretario General